Dear Mr. Lamonica:
You have requested an opinion of this office as to whether the provisions of Act 262 of the 2003 Legislative Session would be applicable to the management boards of post-secondary higher education institutions.
Act 262 enacted La.R.S. 41:151 to provide for a procedure by which the State of Louisiana may accept donations of immovable property. This procedure basically requires an initial acceptance of the donation by the Commissioner of Administration, and then the approval of the both the House and Senate Committees on Natural Resources. This procedure is to be followed "[E]xcept as otherwise provided by law."  La.R.S. 41:151(A).
La.R.S. 17:3351(A)(2) grants each post-secondary system management board  the power to "[A]ctively seek and accept donations * * * for educational purposes from any public or private person or agency." Furthermore, La.R.S. 39:11 and 12, pertaining to the authority, powers and duties of the Commissioner of Administration to administer and enforce the provisions of Title 41 regarding state lands, are not applicable to "[A]ny immovable property under the management, operation and control of any higher education institution or board."  La.R.S.39:14(4).
Therefore, it is the opinion of this office that the procedure to be followed in the acceptance of donations of immovable property provided for in Act 262 is not applicable to post-secondary system management boards.
If this office may be of any further assistance to you in this matter, please do not hesitate to contact us.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: _______________________________  ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp
DATE REQUESTED: July 2, 2003